DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/21 and 11/10/21 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-21 and 23-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Berndl et al (US 2008/0181948 A1 hereafter Berndl) in view of Maschke et al (US 2012/0146255 A1 hereafter Maschke).
Berndl discloses an extrusion process comprising blending one or more pharmaceuticals with at hydroxypropyl methyl cellulose acetate succinate and isomalt forming an extrudable solid, extruding the solid at temperature at least 115oC forming an extrudate [abstract, 0049, 0064, Example 1].  The extruder is a twin screw extruder [Example 1]. The extrudate is blended with additional excipients and compressed into tablets [Example 1].  The compressed tablet is further coated with an aqueous organic polymer composition [Table 1]. The process includes the combination of controlling agents, disintegrants, fillers, binders and lubricants like hypromellose, crospovidone, lactose, polyvinyl pyrrolidone and polyethylene glycol [0049-0053, 0061, 0065].  These ingredients are combined to form tablets and are present in a wide range of concentrations [Table 1]. As the components are commonly found in the art it would have been obvious to an artisan of ordinary skill to optimize these excipients components in order to improve the physical and pharmokinetic properties of the tablet such as release profiles, strength and stability. It has been held that it is obvious to one of ordinary skill in the art to optimize the result effective parameters of composition once the general conditions of the claims have been met. In the instant case the Berndl patent discloses a formulation comprises the same components, applied using the same method of formulation, extrusion. The compounds are used for the same purpose and are shown in a variety of concentrations, some within the ranges of the instant claims and other outside the claims. The determination of the se concentrations would have been routine and obtained through the routine experimentation by those of ordinary skill.
The reference, while disclosing an extrusion process, the process is silent to the specific rpm of said process. The extruder is fed at a rate from 2-3 kg/h, but is silent to the specific rpm.  The choice of rpm for an extrusion process is an optimizable parameter as seen in the Maschke patent.
Maschke discloses a process for producing pellets comprising combing ingredients into a twin melt extruder and processing the ingredients above their melt temperature [abstract].  The polymers include hydroxypropyl methylcellulose acetate succinate present about 1-5% [0059-0060].  Further polymers include polyvinyl pyrrolidone, hypromellose and methacrylates [0037-0039, 0055-0057].  The twin extruder rotate at speeds from 800 to 2000 rpm [Examples].  The extruder is fed at a rate from 5 to about 5.5 kg/h, with rpm ranging from 800-1300 [Table 2].   It would have been obvious to optimize the speed of the extruder of Berndl as seen in the Maschke as they both solve the same problem of extruding similar tableting polymers. 
It would have been obvious to combine the prior art in order to produce a stable extrusion process. It would have been obvious to optimize the speed of the extruder of Berndl as seen in Maschke, as they process similar polymers for the same purpose of forming solid oral dosage forms.  One of ordinary skill in the art would have been motivated to combine the components with an expected result of a stable extrusion process.
Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combine disclosures of Berndl et al (US 2008/0181948 A1 hereafter Berndl) in view of Breitenbach et al (US 2005/0048112 A1 hereafter Breitenbach).
As discussed above, Berndl discloses an extrusion comprising hydroxypropyl cellulose acetate succinate and isomalt, along with supporting excipients like fillers, disintegrants and lubricants.  The reference incorporates by reference the process disclosed in Breitenbach and as such would have been an obvious modification.
Breitenbach discloses an extrusion process comprising a twin screw extrusion process where the polymers are melted at a temperature of 114oC at a rate of 2.4 kg/h [Example 4].  The extrudate is pelletized into small granules that are blended with additional polymers for 20 minutes [Example 3].  Useful polymers for the process include hydroxypropyl cellulose acetate succinate [0058].  Further lubricants, fillers, and disintegrants are included in the process [0066].  It would have been obvious to include these process steps into the Berndl as the process has been incorporated by reference and modifications of the time and rotations speeds are well within the ability of artisan of ordinary skill and are determined through obvious routine experimentation. 
It would have been obvious to combine the prior art in order to produce a stable extrusion process. It would have been obvious to optimize the speed of the extruder of Berndl as seen in Breitenbach, as they process similar polymers for the same purpose of forming solid oral dosage forms.  One of ordinary skill in the art would have been motivated to combine the components with an expected result of a stable extrusion process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618